Citation Nr: 0215862	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis A.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1963 to 
December 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
RO denied entitlement to service connection for hepatitis A.  
In September 2001, the Board remanded this matter to the RO 
to ensure compliance with the Veterans Claims Assistance Act 
of 2000 and to afford the veteran VA examinations.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran does not have current disability from a liver 
disorder related to the hepatitis A he incurred during his 
active military service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran is not entitled to service connection for 
hepatitis A.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In June 1999, the veteran filed a claim for service 
connection for disability compensation for several disorders, 
including hepatitis A.  By implication, he has asserted that 
he has current disability from a liver disorder associated 
with hepatitis A.  For the following reasons and bases, the 
Board concludes that the veteran is not entitled to service 
connection for hepatitis A.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service and/or active duty for training.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & Supp 2002); 
38 C.F.R. §  3.303 (2001).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) competent evidence that the veteran suffered 
an event, injury or disease in service; and (3) competent 
evidence that the claimed disability or symptoms is 
associated with the established event, injury or disease in 
service or another service-connected disability.

In order to obtain VA benefits the law requires the evidence 
to show a diagnosis of a current disability or the current 
disabling residuals from a disease or injury.  Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The disability must also 
be shown to be an in-service occurrence or there must be 
evidence of a nexus or connection between the current 
disability and the in-service precipitating disease, injury, 
or event.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran testified before the undersigned Member of the 
Board that he incurred infection hepatitis in August 1965 
during his active military service and was hospitalized for 
three weeks.  His symptoms resolved and he was returned to 
duty.

A service medical record dated in August 1965 documents a 
diagnosis of infectious hepatitis.  The hospital discharge 
summary indicates that no post discharge treatment was 
indicated, as the patient had recovered without 
complications.

The veteran has not asserted that he has had post service 
treatment for a liver disorder.  The claims file contains no 
documentation of any such treatment.  Further, the veteran 
has not asserted that he has symptoms related to a liver 
disorder other than the general assertions that he is easily 
tired.

During a VA examination in April 2002, the veteran gave a 
history of in-service symptoms of nausea, vomiting, abdominal 
pain and yellow jaundice.  He told an examiner that he was 
diagnosed with hepatitis A during his active service.  The 
examiner reported that the veteran apparently recovered 
without residuals.  Recent laboratory results showed normal 
liver function except for slightly elevated bilirubin.  The 
most recent test showed normal bilirubin.  A test for 
hepatitis B antibody was positive but the test was negative 
for hepatitis B virus.  On examination, the veteran had 
slight epigastric tenderness.  Neither his liver or spleen 
were enlarged or palpable.  There was no jaundice.  The 
examiner reported the following diagnoses: 1) history of 
hepatitis A in 1965 with no residuals, and; 2) hepatitis B 
antibody positive, probably from a vaccination.

Based on a review of the entire record, the Board finds that 
the veteran does not have current disability from a liver 
disorder that is etiologically related to the acute incident 
of hepatitis A during his active military service.  His 
service medical records do not show complaints, diagnoses, or 
treatment of a chronic liver disorder.  The record contains 
no documentation of continuity of symptomatology of a liver 
disorder after the veteran's separation from service.  
Finally, a VA examiner has concluded that the veteran does 
not have residual disability from the hepatitis A that was 
diagnosed and treated, and from which the veteran fully 
recovered during his service.

Therefore, the Board concludes that the veteran is not 
entitled to service connection for hepatitis A.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
November 1999 rating decision, by the June 2000 statement of 
the case, and by the July 2002 rating decision and 
supplemental statement of the case.  Further, by a letter 
dated in October 2001, the veteran was informed of the 
evidence needed to substantiate his claim and of the duties 
that the RO would undertake to assist him in developing his 
claim.  

The veteran did not respond to the RO's October 2001 letter.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  In its October 2001 letter, 
the RO specifically advised the appellant that he could 
obtain private medical records and submit them to VA, or 
identify such records and request VA to obtain them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed that to substantiate his claim he 
should submit medical evidence showing that his claimed 
disability is related to a disease or injury he incurred 
during his active military service.  The veteran has had 
several opportunities to identify sources of evidence, 
including when he filed his claim, his Notice of 
Disagreement, his substantive appeal, and when his 
representative filed statements and in informal brief on his 
behalf.  The RO has obtained treatment records identified by 
the veteran.  The veteran has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded several VA examinations.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), and is applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for hepatitis A is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

